DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0161790 A1 to TAKAHASHI et al (hereinafter ‘TAKAHASHI’).
Regrading claim 1, TAKAHASHI discloses an information processing device (Para [0039], wherein FIG. 1 is a view illustrating outline of a first embodiment. As illustrated in FIG. 1, in the first embodiment, the X-ray diagnostic apparatus 100) comprising circuitry to: control a display to superimpose a first image indicative of an estimated site or portion of a live subject on a biological image of the live subject (Para [0053], wherein the specifying unit 120 specifies an acquisition position of an indicator, as superimposing indicative of a site, relating to blood flow on a blood vessel-containing image collected by the medical image diagnostic apparatus. To be specific, the specifying unit 120 specifies a measurement position of measurement data on an X-ray image collected by the X-ray diagnostic apparatus 100.); and control the display to superimpose a second image indicative of a result of analysis on the biological image, the result of the analysis indicating activity of the live subject (Para [0063] and Fig. 4, wherein the display image mapping unit 154, for example, specifies (positions) a position at a time phase of the display image to which the measurement position specified on the contrast image (cycle image) is moved with a three-dimensional vector by using the WarpField calculated by the inter-time-phase coronary tree/stenosis site mapping unit 144. Then, the display image mapping unit 154 specifies a plurality of measurement positions, as the second image superimposing indicating the activity of the heart, specified on the contrast images at different time phases on one display image.).
Regrading claim 2, TAKAHASHI discloses wherein the result of the analysis includes a plurality of results of the analysis (Fig. 4, the plurality of cycle images plus measurement positions plus FFR, CFR), wherein the second image includes a plurality of second images (Fig. 4, the plurality of cycle images plus measurement positions plus FFR, CFR), and wherein the circuitry controls the display to display the plurality of second images indicative of the plurality of results of the analysis on the biological image (Fig. 4, the display images).
Regrading claim 3, TAKAHASHI discloses wherein when the plurality of second images are superimposed on the biological image, the circuitry controls the display not to superimpose any image on a site or portion of the biological image in which no activity of the live subject is recognized in any one of the plurality of results of the analysis (Fig, 4, wherein only the second cycle images at times t1, t3 and t4 are superimposed with the positional indicators).
Regrading claim 4, TAKAHASHI discloses wherein the analysis is time-frequency analysis (Para [0041], wherein the time-series vascular image group collected by the X-ray diagnostic apparatus 100 includes pieces of time information at which the respective vascular images are acquired. ), and wherein the circuitry controls the display to superimpose a first intensity distribution of a biomedical signal of the live subject at a time and frequency specified in the time-frequency analysis on the biological image as the second image (Para [0056] and Fig. 4, wherein it is noted that the one cardiac cycle contrast image group extracting unit 141, for example, compares brightness value distributions, as the intensity distribution, of the respective X-ray images and determines an X-ray image group having low brightness value to be the contrast image group on which the coronary artery is contrast-imaged preferably.).
Regrading claim 5, TAKAHASHI discloses wherein the estimated site or portion of the live subject includes a plurality of estimated sites or portions of the live subject (Para [0085], wherein the position specifying unit 120a selects, as a processing target, a live image at a cardiac phase same as a cardiac phase (reference phase) of the subject at the time of acquiring of the reference image, and specifies a sensor position on the reference image (DA image) from a sensor position on the selected live image.), and wherein the circuitry controls the display to superimpose the first image indicative of the plurality of estimated sites or portions of the live subject on the biological image (Para [0089], wherein the display controller 130a superimposes the mark generated by the mark generator 33 on the reference image stored in the X-ray image storage unit 22a cumulatively.).
Regrading claim 10, TAKAHASHI discloses a method of processing information (Para [0038], wherein an image processing apparatus comprising a specifying unit and a display controller.), the method comprising: controlling a display to superimpose a first image indicative of an estimated site or portion of a live subject on a biological image of the live subject (Para [0053], wherein the specifying unit 120 specifies an acquisition position of an indicator, as superimposing indicative of a site, relating to blood flow on a blood vessel-containing image collected by the medical image diagnostic apparatus. To be specific, the specifying unit 120 specifies a measurement position of measurement data on an X-ray image collected by the X-ray diagnostic apparatus 100.); and controlling the display to superimpose a second image indicative of a result of analysis on the biological image, the result of the analysis indicating activity of the live subject (Para [0063] and Fig. 4, wherein the display image mapping unit 154, for example, specifies (positions) a position at a time phase of the display image to which the measurement position specified on the contrast image (cycle image) is moved with a three-dimensional vector by using the WarpField calculated by the inter-time-phase coronary tree/stenosis site mapping unit 144. Then, the display image mapping unit 154 specifies a plurality of measurement positions, as the second image superimposing indicating the activity of the heart, specified on the contrast images at different time phases on one display image.).
Regrading claim 10, TAKAHASHI discloses a computer-readable non-transitory recording medium storing a program for causing a computer to execute a method (para [0040], wherein as illustrated in FIG. 1, the X-ray diagnostic apparatus 100 stores, in a storage unit, a time-series vascular image group collected during the measurement of the intravascular pressures. On the other hand, the measuring device 200 calculates the FFR, the CFR, and the like based on measurement data of the intravascular pressure. Inherently as stored programming to run the processes), the method comprising: controlling a display to superimpose a first image indicative of an estimated site or portion of a live subject on a biological image of the live subject (Para [0053], wherein the specifying unit 120 specifies an acquisition position of an indicator, as superimposing indicative of a site, relating to blood flow on a blood vessel-containing image collected by the medical image diagnostic apparatus. To be specific, the specifying unit 120 specifies a measurement position of measurement data on an X-ray image collected by the X-ray diagnostic apparatus 100.); and controlling the display to superimpose a second image indicative of a result of analysis on the biological image, the result of the analysis indicating activity of the live subject (Para [0063] and Fig. 4, wherein the display image mapping unit 154, for example, specifies (positions) a position at a time phase of the display image to which the measurement position specified on the contrast image (cycle image) is moved with a three-dimensional vector by using the WarpField calculated by the inter-time-phase coronary tree/stenosis site mapping unit 144. Then, the display image mapping unit 154 specifies a plurality of measurement positions, as the second image superimposing indicating the activity of the heart, specified on the contrast images at different time phases on one display image.).

Claim(s) 1, 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,594,849 A to Kuc et al (hereinafter ‘Kuc’).
Regrading claim 1, Kuc discloses an information processing device (Fig. 2) comprising circuitry to: control a display to superimpose a first image indicative of an estimated site or portion of a live subject on a biological image of the live subject (column 12, lines 1-4 and Fig. 16, wherein the MSI image data obtained in S36 and the MRI image data obtained in S33 are combined (S37), as superimposed, and are displayed on the display 164 (S38)); and control the display to superimpose a second image indicative of a result of analysis on the biological image, the result of the analysis indicating activity of the live subject (column 12, lines 6-9 and Fig. 16, wherein further, if higher resolution is desired, the area of the grid can be changed (S39) and the inverse matrix A recalculated (S40) so as to produce a new display of higher resolution. as the second superimposed image).
Regrading claim 6, Kuc discloses wherein the biological image is a sectional image of the live subject, and wherein the circuitry controls the display to display the sectional image including the estimated site or portion (column 10, lines 23-27, wherein he screens 22 and 23 can be used for diagnostic purposes to view the position and strength of the current dipoles. The sample display of FIG. 11 is that of a portion of a heart and illustrates current dipoles 19, as estimated sites, in the center wall of the heart.).
Regrading claim 7, Kuc discloses wherein the circuitry controls the display to display a second intensity distribution of a biomedical signal of the live subject, where at least one scale of the second intensity distribution is in time, and wherein, when a display of the sectional image including the estimated site or portion is switched by the circuitry, the circuitry maintains display of the second intensity distribution with no change (column 11, lines 1-14, wherein it is desired to display different magnified results over time for different selected areas 24, then the CRT 10 can be divided into screens 32 and 33, wherein screen 32 displays a tomographic image provided by X-ray, ultrasound or an MRI image of a subject and different frames 24a, 24b, 24c and 24d are identified for magnified viewing to show the location of the reconstruction grid on the MRI or tomographic image. No dipoles are displayed on screen 32. Instead, dipole display areas 33a-33d correspond to frames 24a-24d, inherently displayed as one or second scale of intensity, respectively and are displayed at a first time t.1. Then, at a designated time t.2 (e.g., 10 seconds after t.1), a new set of display areas 33a'-33d' is generated, followed by an additional set of displays at a time t.3 in display areas 33a'-33d', inherently as concurrently displaying sites with a given intensity without any changes to the display).
Regrading claim 8, Kuc discloses wherein the estimated site or portion of the live subject is specified by dipole estimation (column 6, lines 40-46, wherein an estimated current dipole grid 1 is first roughly or coarsely set to enclose the entire region in which it is probable that one or more current dipoles 2 exist, as shown in FIG. 1(a).). 
Regrading claim 9, Kuc discloses wherein the circuitry controls the display to superimpose an area indicative of a probability that a dipole is included specified by the dipole estimation on the biological image, together with the first image (column 10, lines 12-18, wherein there are a number of ways for displaying the results of biomagnetic imaging for diagnostic purposes in accordance with the present invention. For example, FIG. 11 illustrates that the display 10 formed by a display device 21 having first and second display screens 22 and 23 for displaying a non-magnified image and a magnified image of the current dipoles obtained by the inverse estimation.).
Regrading claim 12, Kuc discloses a biomedical-signal measuring system comprising: a measurement device configured to measure at least one kind of biomedical signal of a test subject; and the information processing device according to claim 1 (column 9, lines 61-64, wherein in the case of a brain, as the test subject, information more useful for diagnosis can be obtained by determining a grid 102 having grid points, as the biomedical signal, in accordance with the shape of the periphery of the brain as shown in FIG. 10(b)).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662